Opinion issued February
17, 2011 
 











 
 
 
 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NOS. 01-10-01059-CR
     
01-10-01060-CR
———————————
 
HASSAN GADDI, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 248th District Court
Harris County,
Texas
Trial Court Cause Nos. 1285697 & 1285698
 

 
MEMORANDUM
OPINION
Appellant sought habeas corpus relief
in the trial court seeking a reduction in the amount of his bail.  After the trial court denied habeas corpus
relief, appellant filed appeals in this Court. 
Since that time, appellant has posted bond rendering his appeals
moot.  Accordingly, appellant has filed a
motion to dismiss the appeals.  More than
10 days have elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the motion is granted, and the
appeals are dismissed.  Tex. R. App. P. 42.2(a).




Any other pending motions in this
appeal are overruled as moot.  The Clerk
is directed to issue mandate within 10 days of the date of this opinion.  Tex.
R. App. P. 18.1.
PER
CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and
Bland.
Do not publish.  Tex.
R. App. P. 47.2(b).